Per Curiam.
The defendant in this matter was tried in recorder’s court, city of Detroit. He waived his right to jury trial and was found guilty of robbery armed. MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797). His motion for a new trial was denied; from this defendant appeals.
On appeal, defendant contends that there was insufficient evidence to substantiate the verdict. We disagree.
The complaining witness was with the defendant from 20 to 25 minutes, in a well-lighted room, and saw him in various positions. The defendant was identified by photograph before trial and at trial by the witness.
Furthermore, defendant was later identified when he attempted to cash a blank check, which had been stolen from the complaining witness. Defendant alleged that he had found the check.
We find that the evidence presented to the trier of fact, if believed, was sufficient to sustain the conviction. People v. Price (1969), 17 Mich App 605.
Conviction affirmed.